Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With respect to claim 13, line 1, “the panel assembly” and “the opening” in line 2, lack antecedent basis.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-3 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 2,363,530 (Iwashita).
	With respect to claim 1, Iwashita shows a refrigerator (10) comprising: a storage defining a storage space (12) therein; a door (14, Fig.1) for opening and closing the storage space; a plurality of shelves (at 54, Fig.1) disposed in the storage space; and a flow path blocking portion (56, Fig.1) mounted on the door (14), wherein the flow path blocking portion (56) shields a gap between the door (14) and a shelf (54) among the plurality of shelves when the door closes the storage space (Fig.3).
With respect to claim 2, wherein the flow path blocking portion (56) is detachably mounted on the door (via fasteners 64, Fig.3) in a selectively manner to correspond to a position of the shelf among positions of the plurality of shelves disposed in the storage space.
With respect to claim 3, wherein the flow path blocking portion includes a gasket (62) at a longitudinal end thereof to be in contact with the shelf when the door closes the storage space.
With respect to claim 15, further comprising another storage (compartment at 16, Fig.1) having another storage space defined therein and disposed below the storage, wherein the another storage space (16) is operated independently of the storage space (12) of the storage.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 4-7, 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2,363,530 (Iwashita) in further view of US 2018/0112906 A1 (Yi).
With respect to claim 4, Iwashita shows the door pivotable about the storage but  doesn’t show the door has a door frame with an opening.  Yi shows wherein the door includes: a door frame (200, Fig.3) having an opening defined therein; and a panel assembly (10, Fig.3) inserted into the opening (Fig.2), and disposed to allow the storage space to be seen through the panel assembly. It would have been obvious to one having ordinary skill in the art to include a door frame and a panel assembly in an opening of the door frame, such as shown by Yi, in order to provide a see-through door for the user to easily see the contents inside the refrigerator without having to open the door.
With respect to claim 5, the combination doesn’t explicitly teach the flow path blocking portion is on the door frame. Yi shows wherein the flow path blocking portion (40, Fig.2, Fig.3) is mounted on the door frame (200, Fig.2). It would have been obvious to one having ordinary skill in the art to secure the flow path blocking portion to the door frame of modified Iwashita in view of Yi, in order to mount the flow path blocking portion without blocking the panel assembly of the modified door. The combination teaches the flow path blocking portion shields the gap between the panel assembly (10) and the shelf when the door closes the storage space (Iwashita in view of Yi).
With respect to claim 6, the combination (Yi) shows wherein the door frame includes: an outer plate (16, Fig.2) forming a front face of the door; and a door liner (200) disposed rearward of the outer plate to form a rear face of the door.
With respect to claim 7, the combination (Yi) shows wherein the flow path blocking portion (40)  is mounted on the door liner (200, Fig.2) to shield the gap between the panel assembly and the shelf.
With respect to claim 13, Iwashita doesn’t show a panel assembly. Yi shows wherein the panel assembly includes: a front panel (16, Fig.2) for shielding the opening and forming a front face of the panel assembly; a heat insulating panel (12 and 14, Fig.2) disposed to be spaced apart from the front panel by a predetermined distance and forming a rear face of the panel assembly; and a spacer bar (18, Fig.2) disposed between the front panel (16) and the heat insulating panel (12/14) to define a heat insulation space together with the front panel and the heat insulating panel. It would have been obvious to one having ordinary skill in the art to modify the door such that it has a panel assembly, such as shown by Yi, in order to provide a see-through door for the user to easily see the contents inside the refrigerator without having to open the door.
With respect to claim 14, the combination (Iwashita in view of Yi) teaches wherein the flow path blocking portion blocks a flow path between an inner face of the heat insulating panel and a front end of the shelf when the door closes the storage space.
With respect to claim 17, modified Iwashita doesn’t teach a manipulator. Yi teaches the door further includes: a manipulator (“interactive touch input panel that enables a user to control one or more operations of the refrigerator from the outside”) for controlling the storage and the another storage (top and bottom storages); and a display for displaying operating states of the storage and the another storage (sections 0090, 0079). 
5.	Claims 10, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2,363,530 (Iwashita) alone.
With respect to claim 10, Iwashita shows wherein the flow path blocking portion (56, Fig.3) includes a blocking plate (58, Fig.3) formed in a plate shape. However Iwashita doesn’t show the blocking plate is formed of transparent material. It would have been obvious to one having ordinary skill in the art to make the blocking plate out of transparent material in order to provide aesthetically pleasing appearance to the blocking portion furthermore it would have been an obvious design choice to one having ordinary skill in the art to make the blocking plate out of a transparent material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
With respect to claim 11, modified Iwashita shows wherein the flow path blocking portion includes a gasket (62) disposed at an end of the blocking plate (58) to contact with a front end of the shelf (at 50, Fig.3) when the door (14) closes the storage space.
With respect to claim 12, modified Iwashita shows wherein the gasket (62) includes a buffer (at 66, Fig.3) that is hollow in contact with the front end of the shelf with a predetermined elastic force when the door closes the storage space (Fig.3).
6.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2,363,530 (Iwashita) in further view of US 2018/0180349 A1 (HAN).
With respect to clam 16, Iwashita doesn’t show the other storage includes a drawer. HAN shows the another storage includes at least one drawer (41) extendable from the another storage space. It would have been obvious to one having ordinary skill in the art to include a drawer as part of another storage, such as shown by HAN, in order to provide additional storage space to store more food items.
Allowable Subject Matter
7.	Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIWOT E TEFERA/Examiner, Art Unit 3637